DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 3/3/2022, with respect to claim objection have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see page 7, filed 3/3/2022, with respect to 112(b) rejection have been fully considered and are persuasive.  The 112 (b) rejection of the claims has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1, 3, 5-10 and 12-15 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In the remarks, the Applicant stated that the previously applied references do not disclose the features of: 

“a first housing pivotably coupled to a second housing, wherein the media feeder assembly is supported by the first housing, the flatbed scanning assembly is supported by the second housing, and the first scanning device is disposed within the first housing”.
	The reference of Nacman has been applied to cure the deficiencies of the previously applied primary reference.
In particular, the Nacman reference discloses a first housing that is coupled to a second housing with a hinge, which is taught in ¶ [18].  As seen in figures 3 and 3A, the media feeder is within the first housing and a first scanner is within this same housing, which is taught in ¶ [64] and [65].  The media feeder can be above or to the side of the scanning location, which is illustrated in figure 3.  As seen in figure 3, the scanner platen (112) is supported by the second housing in the secondary reference of Nacman.  The primary reference is used to perform the feature of supporting the flatbed scanning assembly within a lower housing, which is taught in ¶ [29] and figure 4 of the primary reference.  Thus, based on the above, the combination of Nacman with the primary reference teaches the limitations of: 
“a first housing pivotably coupled to a second housing, wherein the media feeder assembly is supported by the first housing, the flatbed scanning assembly is supported by the second housing, and the first scanning device is disposed within the first housing”.
Therefore, based on the above, the features of the claims are disclosed below.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first scanning device, second scanning device and printing assembly in claims 1, 7 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7-10, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klausbruckner (US Pub 2012/0188617) in view of Nacman (US Pub 2010/0309528).

CLAIMS  
What is claimed is:  

Re claim 1: Klausbruckner teaches a media scanning assembly comprising: 
a media feeder assembly comprising: an output tray (e.g. the media output tray (184) is used to receive a scanned document, which is taught in ¶ [29].); 

[0028] Under side 111 of ADF 180 includes different members in the regions corresponding to ADF scanning and manual scanning. In the manual scanning region corresponding to second portion 148 of transparent platen 145, a pressing plate 114 is affixed to under side 111. Pressing plate 114 can be compressible and/or it can be resiliently mounted on under side 111 so that when ADF 180 is lowered over an item to be manually scanned, the item is pressed against support surface 144 of transparent platen 145. Pressing plate 114 typically has a white surface to serve as an optical background and reference for scanning as scan assembly 150 is moved to scan the item. In the ADF scanning region corresponding to first portion 147 of transparent platen 145, under side 111 includes a transporter, such as a portion of a large roller 187 that is rotated in rotation direction 185 in order to move the document into contact with the support surface 144 of transparent platen 145 at the first portion 147 where scan assembly 150 is parked at a parking position for ADF scanning. Also in the example of FIG. 4, a document downward guide 126 is located between pressing plate 114 and large roller 187. As the document is fed from input tray 182 through a slot (not shown) in under side 111, document downward guide 126 directs the document down toward the support surface 144 of the transparent platen 140 and large roller 187 (or other transporter) moves the document across first portion 147 for scanning. Unlike the prior art, the ADF 180 of the embodiment of FIGS. 4 and 5 does not turn the document over before moving it across first portion 147 of transparent platen 145 for scanning. Thus documents are loaded in the input tray scan side down, similar to the orientation for loading for manual scanning. 

[0029] After the document moves across first portion 147 of transparent platen 145 it needs to be lifted up and directed into a slot (not shown) in under side 111 for moving the document away from contact with the transparent platen 145 and onto output tray 184. In the example shown in FIG. 4, a document lifting surface 120 is incorporated into frame 136 of scanning apparatus 130 and is located near the edge 149 (and beyond edge 149) of transparent platen 145. Document lifting surface 120 has a similar function to up ramp 138 of the prior art shown in FIG. 2, as well as to pickup unit 76 of the prior art shown in FIG. 3. An important difference is that in the embodiment shown in FIG. 4, the transporter (large roller 187) is located between input tray 182 and document lifting surface 120. By contrast, in the prior art of FIG. 2, the up ramp 138 is located between the transporter (document feed rollers 186) and input tray 182. Also in the prior art of FIG. 3, pickup unit 76 is located between the transporter (large roller 74) and the input tray (original feed tray 62). The configuration of the embodiment shown in FIG. 4 where the document lifting surface 120 is beyond the edge of a single continuous transparent platen 145 allows reducing the length of the scanning apparatus 130 as seen by comparing FIG. 2 with FIG. 4. 


    PNG
    media_image1.png
    677
    492
    media_image1.png
    Greyscale


an input tray disposed vertically lower than the output tray (e.g. the input tray (182) is used to feed a sheet to a scanner, which is taught in ¶ [28] above.); and 
a flatbed scanning assembly coupled to the media feeder assembly, the flatbed scanning assembly comprising: a transparent platen (e.g. a flatbed scanning assembly is coupled to the media feeder that feeds a document from the input tray, which is shown in figure 4 and taught in ¶ [28] above.  The MFP contains a transparent platen that is used for the scanning, which is also taught in ¶ [28] above.); and 


    PNG
    media_image2.png
    670
    490
    media_image2.png
    Greyscale


a second scanning device to move relative to the transparent platen; the flatbed scanning assembly is supported by the second housing (e.g. the scan assembly is used to scan a document and moves relative to the platen within the lower housing, which is taught in ¶ [29] above.); 
wherein the media feeder assembly comprises a media path that extends from the input tray, across a portion of the transparent platen, to the output tray (e.g. figure 5 shows a media path (183) in figure 5 above that extends from the input tray, across the platen and to the output tray, which is taught in ¶ [26].).

[0026] FIG. 4 shows a perspective view of a multifunction printer 100 according to an embodiment of the present invention. The ADF 180 is open, as in FIG. 2, in order to show that transparent platen 145 is a single continuous transparent member rather than an ADF transparent platen 142 separated by a spacer 139 or 76 from a transparent platen 140 for manual scanning as in the prior art (see FIG. 2 and FIG. 3). Also shown in FIGS. 4 and 5 is the ADF document scan path 183 corresponding to the present invention. Note that ADF document scan path 183 goes in the opposite direction than the prior art ADF document scan path 181 of FIGS. 1 and 2. In other words, at the under side 111 of the ADF 180, the document is moved in a direction from the transparent platen 145 toward the edge of the scanning apparatus 130, rather from the edge of the scanning apparatus 130 toward the transparent platen. Also notice that in this embodiment the input tray 182 is disposed between the output tray 184 and transparent platen 145 when the ADF 180 is closed, rather than the output tray 184 being disposed between the input tray 182 and the transparent platen 140 as in the prior art of FIGS. 1 and 2.

However, Klausbruckner fails to specifically teach the features of a first scanning device; and 
wherein the media scanning assembly also comprises a first housing pivotably coupled to a second housing, wherein the media feeder assembly is supported by the first housing, and wherein the first scanning device is disposed within the first housing;
wherein the media feeder assembly is to advance media along the media path from the input tray to the output tray so that the first scanning device is to scan a first side of the media and the second scanning device is to scan a second side of the media through the transparent platen.  

However, this is well known in the art as evidenced by Nacman.  Similar to the primary reference, Nacman discloses multiple scanner devices to scan multiple sides of a sheet (same field of endeavor or reasonably pertinent to the problem).    
Nacman teaches a first scanning device (interpretation: the first or upper scanning device to scan a first side of a media, which is disclosed on page 3.  This interpretation and its equivalents are utilized for this claim term hereinafter in this Office Action.) (e.g. the scanner discloses an upper housing that is used to scan a first surface of a sheet, which is taught in ¶ [64] and [65].); and 

[0064] Documents 10 are driven along input sheet path 24 into duplex scanning station 30D (similar to the simplex embodiment discussed above). As more clearly shown in FIG. 3A, duplex scanning station 30D includes upper and lower scanning elements 32a, 32b, with upper scanning elements provided as essentially a mirror image of lower scanning element 32. While the figures show upper scanning element 32a located forward of lower scanning element 32b, it will be appreciated that they may be positioned directly above/below each other, and/or the lower scanning element 32b could be located forward of the upper scanning element 32a. Alike reference numerals have been designated with "a" corresponding to elements of the upper scanning element 32a and "b" corresponding to elements of lower scanning element 32b.

[0065] Documents that are directed past scanning elements 32a, 32b are illuminated by a lamp assembly supported on frames 36a, 36b and comprise lamps 42a, 42b, and lamp covers 44a, 44b for directing light towards the document to be scanned. Light from the illuminated document is reflected to lenses 46a, 46b provided to direct light reflected from the document to scanning arrays 38a, 38b. Adjacent to the portion of lenses 46a, 46b closest to the document is a frame extension members 48a, 48b, extending generally towards the document which may be advantageously provided with a light reflecting concave surfaces 50a, 50b to further aid in directing light from lamps 42a, 42b to illuminate the document. It will of course be appreciated that other optical and illuminating systems may be used to illuminate and direct light from the document to the scanning arrays 38a, 38b.


    PNG
    media_image3.png
    640
    295
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    401
    388
    media_image4.png
    Greyscale

wherein the media scanning assembly also comprises a first housing pivotably coupled to a second housing, wherein the media feeder assembly is supported by the first housing, and wherein the first scanning device is disposed within the first housing (e.g. as seen in figure 3, the upper scanning device is within the first housing (12) that is coupled to a lower housing by a hinge, which is taught in ¶ [64] and [65] above and [18].);

[0018] Scanner 10S generally includes upper and lower frame members 12 and 14. Upper and lower frame members 12 and 14 may be rectangular or box-shaped members, connected by a hinge member (not shown) along lower and upper rear edges of frame members 12 and 14, respectively. Upper and lower frame members 12, 14 may include a document handler and a platen, respectively. In one implementation, upper and lower frame members 12 and 14 are separable in a clam-shell fashion at the hinge member to allow access to the area therein between as will hereinafter be described.

wherein the media feeder assembly is to advance media along the media path from the input tray to the output tray so that the first scanning device is to scan a first side of the media and the second scanning device (interpretation: a second or lower scanning device to scan a second side of the media, which is disclosed on pages 3 and 4.  This interpretation and its equivalents are utilized for this claim term hereinafter in this Office Action.) is to scan a second side of the media through the transparent platen (e.g. the input tray (20 or 154) is used to feed sheets along a path in order to be scan a first side by a first scanner (32a), which is taught in ¶ [64] above, [20], [21] and [31].  The second side is scanned by a second scanner (32b) through a platen, which is taught in ¶ [64], [65] above and [66].).

[0020] Document input tray 20 is provided with a document feeder 22 for feeding documents D out from document input tray 20. In one implementation, document feeder 22 may be a well-known top feeding vacuum corrugated feeder found in standard document feeders for light-lens type copiers for feeding documents in a 1-N order. Document input tray 20 may also be upwardly biased or provided with a tray elevator (not shown) to provide documents D in position for feeding.

[0021] Documents D are guided by document feeder 22 to an input sheet path 24 to be directed to a scanning position. Along sheet path 24, documents D are driven along by nip roll 26, comprising a pair of rubber rollers which drive the documents in a forward direction along the sheet path 24. A second nip roll 28 may advantageously comprise a cross roll deskewing nip to provide documents in a desired registered position before entering the scanning station. A drive motor (not shown) may be provided for driving the document feeder, and drive rollers in the nips, as well as the other driving elements of raster input scanner 10. Documents 10 are driven along input sheet path 24 into simplex scanning station 30S.

[0031] A semi-automatic document feeding mode (SADH), useful for feeding single documents or computer-folded documents through the raster input scanner 10S may be provided. An entrance nip roll pair 150 is provided adjacent a document feeding entrance or input 152 between upper and lower frames 12 and 14 of raster input scanner 10 and arranged to direct documents into the sheet path 24 to CVT 80 for feeding document through scanning station 30 as previously described. A tray 154 may be provided to support computer fan-folded documents (normally simplex documents) for feeding oriented to provide image information face-up to allow scanning by fixed scanning element 30. Documents entering the SADH input 152 will be directed to exit sheet path 94 to output tray 102.

[0066] Document sheets transported through the duplex scanning station 30D are directed between platen glass members 90a and 90b supported respectively on upper and lower frame members 12 and 14 which serve to maintain flatness in documents advancing therethrough for scanning. The platen glass members 90a and 90b may be, for example, each 4 mm thick, for support of the document as it passes through the scanning station. In one implementation, the platen glass members 90a and 90b may be supported with a spacing of about 0.6 mm between them. The glass thickness and gap are chosen to be as small as possible because the depth of field of the SELFOC lens is very small.

Therefore, in view of Nacman, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of a first scanning device; and wherein the media scanning assembly also comprises a first housing pivotably coupled to a second housing, wherein the media feeder assembly is supported by the first housing, and wherein the first scanning device is disposed within the first housing; wherein the media feeder assembly is to advance media along the media path from the input tray to the output tray so that the first scanning device is to scan a first side of the media and the second scanning device is to scan a second side of the media through the transparent platen, incorporated in the device of Klausbruckner, in order to duplex scanning without user intervention for mixed sized originals, which provides high-productivity single pass scanning while preserving the image size for each document (as stated in Nacman ¶ [16]).  

Re claim 3: The teachings of Klausbruckner in view of Nacman are applied to independent claim 1 above.
Klausbruckner teaches the media scanning assembly of claim 1, wherein the first housing is rotatable relative to the second housing to expose the transparent platen of the flatbed scanning assembly (e.g. as seen in figure 4, the hinge is used to rotate the upper part of the scanner relative to the lower housing (132) to expose the platen on the scanner, which is seen in figure 4 and explained in ¶ [31].).  

[0031] Many other details of the embodiment of FIGS. 4 and 5 are similar to the prior art multifunction printer of FIGS. 1 and 2 described above. In particular, ADF 180 can be attached to scanning apparatus body 132 of scanning apparatus 130 by a hinge 112, so that the under side 111 of ADF 180 can function as a lid for scanning apparatus 130. The surface of scanning apparatus body 132 that is covered by under side 111 of ADF 180 when ADF 180 is closed includes a frame 136. Transparent platen 145 (typically a flat piece of glass) is held within the frame 136. The front of scanning apparatus 130 is cut away in FIG. 4 in order to show movable scan assembly 150 below transparent platen 145. Scan assembly 150 includes a photosensor array 152 (such as a contact image sensor) extending the width of the transparent platen 145, and a light source 156 that illuminates a scan line of a document or other item (not shown) that is placed on top of transparent platen 145. A light guide and other optics (not shown) can also be included in scan assembly 150. Scan assembly 150 is moved back and forth along scanning guide 134 in scanning direction 135 across the length of transparent platen 145 in order to scan the document or other item, receiving reflected light from the item through the transparent platen 145 scan line by scan line and converting the reflected light into electrical signals. A controller (not shown) converts the electrical signals into digitized data to form a digitized image of the item. Scanning guide 134 can be a round rail, a rack and pinion or other guiding member that can use the power of a motor (not shown) to provide a linear motion along the scanning direction 135. The printing apparatus 190 can be an inkjet printer, for example.


Re claim 4: The teachings of Klausbruckner in view of Nacman are applied to dependent claim 3 above.
However, Klausbruckner fails to specifically teach the feature of the media scanning assembly of claim 3, wherein the first scanning device is disposed within the first housing.  
However, this is well known in the art as evidenced by Nacman.  Similar to the primary reference, Nacman discloses multiple scanner devices to scan multiple sides of a sheet (same field of endeavor or reasonably pertinent to the problem).    
Nacman teaches wherein the first scanning device is disposed within the first housing (e.g. the scanner discloses an upper housing that is used to scan a first surface of a sheet, which is taught in ¶ [18], [64] and [65] above.).

Therefore, in view of Nacman, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the first scanning device is disposed within the first housing, incorporated in the device of Klausbruckner, in order to duplex scanning without user intervention for mixed sized originals, which provides high-productivity single pass scanning while preserving the image size for each document (as stated in Nacman ¶ [16]).  

Re claim 5: The teachings of Klausbruckner in view of Nacman are applied to independent claim 1 above.
Klausbruckner teaches the media scanning assembly of claim 1, wherein the media path is to flip to the media between the input tray and the output tray (e.g. the media is fed faced down and is output face up based on the flip of the sheet using the media path, which is taught in ¶ [26] above.  In another embodiment, the page is flipped in figure 7, which is taught in ¶ [36] and [37].).

[0036] Ignoring the duplexing functions shown in FIG. 7, the cross-sectional view of FIG. 7 is also useful for comparing document movement by rotational movement of large roller 187 in embodiments of the present invention relative to the large roller 74 in the prior art shown in FIG. 3. In particular in some embodiments of the invention having an ADF transporter including a large roller 187, a lead edge of the document is rotationally advanced by the large roller by an angular amount of less than 120 degrees (approximately 90 degrees in the example of FIG. 7) before the lead edge of the document is in contact with the portion 147 of the support surface 144 of the transparent platen 145. By comparison, in the prior art of FIG. 3, the lead edge of the document is rotationally advanced by large roller 74 by approximately 180 degrees before the lead edge of the document is in contact with platen glass 40. 
[0037] In addition, with reference to FIG. 7 (and ignoring the duplexing functions), in some embodiments of the invention having an ADF transporter including a large roller 187, a lead edge of the document is rotationally advanced by the large roller 187 by an angular amount of less than 180 degrees (approximately 125 degrees in the example of FIG. 7) before the lead edge of the document is in contact with the document lifting surface 120. By comparison, in the prior art of FIG. 3, the lead edge of the document is rotationally advanced by the large roller 74 by an angular amount by approximately 195 degrees before the lead edge of the document is in contact with pickup unit 76. 

Re claim 7: Klausbruckner teaches a printing and scanning device, comprising: 
a printing assembly (interpretation: a printing assembly coupled to media scanning assembly, may comprise any suitable device for placing or affixing an image onto a piece of media, such as an inkjet printer, or laser printer, which is disclosed on page 7.  This interpretation and its equivalents are utilized for this claim term hereinafter in this Office Action.) to print images on pieces of print media (e.g. the MFP has a printer that can print images on a sheet, which is taught on ¶ [31].); and 

[0031] Many other details of the embodiment of FIGS. 4 and 5 are similar to the prior art multifunction printer of FIGS. 1 and 2 described above. In particular, ADF 180 can be attached to scanning apparatus body 132 of scanning apparatus 130 by a hinge 112, so that the under side 111 of ADF 180 can function as a lid for scanning apparatus 130. The surface of scanning apparatus body 132 that is covered by under side 111 of ADF 180 when ADF 180 is closed includes a frame 136. Transparent platen 145 (typically a flat piece of glass) is held within the frame 136. The front of scanning apparatus 130 is cut away in FIG. 4 in order to show movable scan assembly 150 below transparent platen 145. Scan assembly 150 includes a photosensor array 152 (such as a contact image sensor) extending the width of the transparent platen 145, and a light source 156 that illuminates a scan line of a document or other item (not shown) that is placed on top of transparent platen 145. A light guide and other optics (not shown) can also be included in scan assembly 150. Scan assembly 150 is moved back and forth along scanning guide 134 in scanning direction 135 across the length of transparent platen 145 in order to scan the document or other item, receiving reflected light from the item through the transparent platen 145 scan line by scan line and converting the reflected light into electrical signals. A controller (not shown) converts the electrical signals into digitized data to form a digitized image of the item. Scanning guide 134 can be a round rail, a rack and pinion or other guiding member that can use the power of a motor (not shown) to provide a linear motion along the scanning direction 135. The printing apparatus 190 can be an inkjet printer, for example. 

a media scanning assembly coupled to the printing assembly (e.g. figures 4 and 5 show a scanner assembly coupled to the printer assembly used to print, which is explained in ¶ [31].), wherein 
the media scanning assembly comprises: 
a media feeder assembly comprising: an output tray (e.g. the media output tray (184) is used to receive a scanned document, which is taught in ¶ [29] above.); 
an input tray disposed vertically lower than the output tray (e.g. the input tray (182) is used to feed a sheet to a scanner, which is taught in ¶ [28] above.); and 
a flatbed scanning assembly coupled to the media feeder assembly, the flatbed scanning assembly comprising: a transparent platen (e.g. a flatbed scanning assembly is coupled to the media feeder that feeds a document from the input tray, which is shown in figure 4 and taught in ¶ [28] above.  The MFP contains a transparent platen that is used for the scanning, which is also taught in ¶ [28] above.); and 
a second scanning device to move relative to the transparent platen,  (e.g. the scan assembly is used to scan a document and moves relative to the platen, which is taught in ¶ [29] above.); 
wherein the media feeder assembly comprises a media path that extends from the input tray, across a portion of the transparent platen, to the output tray (e.g. figure 5 shows a media path (183) in figure 5 above that extends from the input tray, across the platen and to the output tray, which is taught in ¶ [26] above.). 

However, Klausbruckner fails to specifically teach the features of a first scanning device; and 
wherein the media scanning assembly also comprises a first housing pivotably coupled to a second housing, wherein the media feeder assembly is supported by the first housing, and wherein the first scanning device is disposed within the first housing;
wherein the media feeder assembly is to advance media along the media path from the input tray to the output tray so that the first scanning device is to scan a first side of the media and the second scanning device is to scan a second side of the media through the transparent platen.  

However, this is well known in the art as evidenced by Nacman.  Similar to the primary reference, Nacman discloses multiple scanner devices to scan multiple sides of a sheet (same field of endeavor or reasonably pertinent to the problem).    
Nacman teaches a first scanning device (e.g. the scanner discloses an upper housing that is used to scan a first surface of a sheet, which is taught in ¶ [64] and [65] above.); and 

wherein the media scanning assembly also comprises a first housing pivotably coupled to a second housing, wherein the media feeder assembly is supported by the first housing, and wherein the first scanning device is disposed within the first housing (e.g. as seen in figure 3, the upper scanning device is within the first housing (12) that is coupled to a lower housing by a hinge, which is taught in ¶ [18], [64] and [65] above and [18].);

wherein the media feeder assembly is to advance media along the media path from the input tray to the output tray so that the first scanning device is to scan a first side of the media and the second scanning device is to scan a second side of the media through the transparent platen (e.g. the input tray (20 or 154) is used to feed sheets along a path in order to be scan a first side by a first scanner (32a), which is taught in ¶ [20], [21], [31] and [64] above.  The second side is scanned by a second scanner (32b) through a platen, which is taught in ¶ [64], [65] and [66] above.).

Therefore, in view of Nacman, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of a first scanning device; and wherein the media scanning assembly also comprises a first housing pivotably coupled to a second housing, wherein the media feeder assembly is supported by the first housing, and wherein the first scanning device is disposed within the first housing; wherein the media feeder assembly is to advance media along the media path from the input tray to the output tray so that the first scanning device is to scan a first side of the media and the second scanning device is to scan a second side of the media through the transparent platen, incorporated in the device of Klausbruckner, in order to duplex scanning without user intervention for mixed sized originals, which provides high-productivity single pass scanning while preserving the image size for each document (as stated in Nacman ¶ [16]).  
  
Re claim 8: The teachings of Klausbruckner in view of Nacman are applied to independent claim 7 above. 
Klausbruckner teaches the printing and scanning device of claim 7, wherein the flatbed scanning assembly is supported by the second housing (e.g. as seen in figure 4, the first housing (180) contains the media feeder assembly components and pivots with the second housing (132) that contains the flatbed scanning components, which is taught in ¶ [28] and [29] above.).  

Re claim 9: The teachings of Klausbruckner in view of Nacman are applied to dependent claim 8 above.
Klausbruckner teaches the printing and scanning device of claim 8, wherein the printing assembly comprises a printing assembly housing, and wherein the second housing is fixably coupled to the printing assembly housing (e.g. a printing assembly is contained in a housing (190) that is connected below the housing for the scanner and platen area (132), which is described in ¶ [31] above and seen in figures 4 and 5.).  

Re claim 10: The teachings of Klausbruckner in view of Nacman are applied to dependent claim 9 above. 
Klausbruckner teaches the printing and scanning assembly of claim 9, wherein the first housing is rotatable relative to the second housing to expose the transparent platen of the flatbed scanning assembly (e.g. as seen in figure 4, the hinge is used to rotate the upper part of the scanner relative to the lower housing (132) to expose the platen on the scanner, which is seen in figure 4 and explained in ¶ [31] above.).  

Re claim 12: The teachings of Klausbruckner in view of Nacman are applied to independent claim 7 above.
Claim 5 is similar to claim 12.  Please refer to the rationale of claim 5 for the rejection of claim 12.

Re claim 13: The teachings of Klausbruckner in view of Nacman are applied to dependent claim 12 above.
Klausbruckner teaches the printing and scanning device of claim 12, wherein the transparent platen comprises a pane of glass (e.g. the platen is comprised of glass, which is taught in ¶ [31] above.).  

Re claim 14: Klausbruckner teaches a media scanning assembly comprising: 
a flatbed scanning assembly comprising a transparent platen (e.g. a flatbed scanning assembly is coupled to the media feeder that feeds a document from the input tray, which is shown in figure 4 and taught in ¶ [28] above.  The MFP contains a transparent platen that is used for the scanning, which is also taught in ¶ [28] above.) and 
a lower scanning device to move relative to the transparent platen (e.g. the scan assembly is used to scan a document and moves relative to the platen, which is taught in ¶ [29] above.); and 
a media feeder assembly coupled to the flatbed scanning assembly, wherein the media feeder assembly comprises: an output tray (e.g. the media output tray (184) is used to receive a scanned document, which is taught in ¶ [29].  In addition, the input tray is coupled to a body that contains a flatbed scanning components, which is taught in ¶ [28] and [29] above and seen in figures 4 and 5 above.); 
an input tray disposed vertically lower than the output tray (e.g. the input tray (182) is used to feed a sheet to a scanner, which is taught in ¶ [28] above.); 
a media path extending from the input tray, across a portion of the transparent platen, to the output tray (e.g. figure 5 shows a media path (183) in figure 5 above that extends from the input tray, across the platen and to the output tray, which is taught in ¶ [26] above.); and 
wherein the media feeder assembly is to advance media along the media path from the input tray to the output tray so that the lower scanning device is to scan a second side of the media through the platen (e.g. the MFP or scanner feeds a sheet along a path (183) from the input tray to the output tray so that the input portion (147) is used to scan a second side of a media through the platen, which is taught in ¶ [28] and [29] above.); and 
wherein the media path is to flip the media between the input tray and the output tray (e.g. the media is fed faced down and is output face up based on the flip of the sheet using the media path, which is taught in ¶ [26] above.  In another embodiment, the page is flipped in figure 7, which is taught in ¶ [36] and [37] above.).  

However, Klausbruckner fails to specifically teach the features of an upper scanning device, wherein the media path and upper scanning device are disposed within an upper housing; 
wherein the media feeder assembly is to advance media along the media path from the input tray to the output tray so that the upper scanning device is to scan a first side of the media and the lower scanning device is to scan a second side of the media through the transparent platen.

However, this is well known in the art as evidenced by Nacman.  Similar to the primary reference, Nacman discloses multiple scanner devices to scan multiple sides of a sheet (same field of endeavor or reasonably pertinent to the problem).    
Nacman teaches an upper scanning device, wherein the media path and upper scanning device are disposed within an upper housing (e.g. as seen in figure 3, the upper scanning device is within the first housing (12) that is coupled to a lower housing by a hinge, which is taught in ¶ [18], [64] and [65] above.);

wherein the media feeder assembly is to advance media along the media path from the input tray to the output tray so that the upper scanning device is to scan a first side of the media and the lower scanning device is to scan a second side of the media through the transparent platen (e.g. the input tray (20 or 154) is used to feed sheets along a path in order to be scan a first side by a first scanner (32a), which is taught in ¶ [20], [21], [31] and [64] above.  The second side is scanned by a second scanner (32b) through a platen, which is taught in ¶ [64], [65] and [66] above.).

Therefore, in view of Nacman, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of an upper scanning device, wherein the media path and upper scanning device are disposed within an upper housing; wherein the media feeder assembly is to advance media along the media path from the input tray to the output tray so that the upper scanning device is to scan a first side of the media and the lower scanning device is to scan a second side of the media through the transparent platen, incorporated in the device of Klausbruckner, in order to duplex scanning without user intervention for mixed sized originals, which provides high-productivity single pass scanning while preserving the image size for each document (as stated in Nacman ¶ [16]).  
  
Re claim 15: The teachings of Klausbruckner in view of Nacman are applied to independent claim 14 above.
Klausbruckner teaches the media scanning assembly of claim 14, wherein the transparent platen and lower scanning device are disposed within a lower housing, and wherein the upper housing is rotatable relative to the lower housing to expose the transparent platen (e.g. as seen in figure 4, the first housing (180) contains the media feeder assembly components and pivots with the second housing (132) that contains the flatbed scanning components, which is taught in ¶ [28] and [29] above.  The upper part of the scanner contains the media path that feeds the sheet, which is taught in ¶ [28] and [29] above.).  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klausbruckner, as applied to claim 5 above, and further in view of Schaertel (US Pub 2014/0168717).
 
Re claim 6: The teachings of Klausbruckner in view of Nacman are applied to dependent claim 5 disclosed above.
However, Klausbruckner fails to specifically teach the feature of the media scanning assembly of claim 5, wherein the output tray is offset from the input tray in a lateral direction so that a majority of the input tray is exposed as viewed in a vertical direction.  
However, this is well known in the art as evidenced by Schaertel ‘732.  Similar to the primary reference, Schaertel discloses multiple scanner devices to scan multiple sides of a sheet (same field of endeavor or reasonably pertinent to the problem).    
Schaertel teaches wherein the output tray is offset from the input tray in a lateral direction so that a majority of the input tray is exposed as viewed in a vertical direction (e.g. the invention discloses an output tray that is offset from the input tray in a lateral direction in figure 1.  As seen in figure 1, the output tray (160) is offset from the input tray in a manner that allows for the exposure of the input tray in the vertical direction.  Please refer to figure 1 and ¶ [15] and [16] for the explanation of the trays.).

[0015] FIG. 1 is a side cross-sectional view of a document scanner 10. As shown in FIG. 1, documents 20 are first placed in the input tray 30 of the scanner 10. The document is moved forward into the scanner 10 by the urging roller 45, then the feed roller 50 while additional documents 20 are held back by the separation roller 60. The document 20 continues through the document transport 70, is imaged by the front and rear raster capture devices 80 and 90 respectively, and then moves out of the transport exit 130 into the output tray 150.
[0016] As, or after, the document 20 exits the transport 70 at the transport exit 130, the document 20 and the output tray 150 are imaged by the output imaging device 140. The images are sent to the image processor 100 to discern document 20 and output tray 150 characteristics.

[0021] In a C-shape document transport 70 the document 20 order can be tracked using document 20 content captured by the output imaging device 140 in conjunction with the rear raster capture device 90. In document scanner 11, shown in FIG. 3, having a straight through document transport 70, the document 20 order can be tracked using the document 20 content captured by the output imaging device 140 in conjunction with the front raster capture device 80.

    PNG
    media_image5.png
    624
    389
    media_image5.png
    Greyscale


Therefore, in view of Schaertel, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the output tray is offset from the input tray in a lateral direction so that a majority of the input tray is exposed as viewed in a vertical direction, incorporated in the device of Klausbruckner, in order to allow adjustment of characteristics of the input or output tray, which can help avoid improper stacking or feeding of sheets (as stated in Schaertel ¶ [17]-[19]).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Edwards discloses the scanning of a document in a c-shaped scanner.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351. The examiner can normally be reached Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAD DICKERSON/           Primary Examiner, Art Unit 2672